985 F.2d 552
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Vito MALDERO, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 92-2095.
United States Court of Appeals,First Circuit.
February 4, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Vito Maldero on brief pro se.
A. John Pappalardo, United States Attorney, William L. Parker, Special Assistant United States Attorney, and Jessie M. Klyce, Assistant Regional Counsel, Region I, Department of Health and Human Services, on brief for appellee.
D.Mass.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
We agree with the June 30, 1992 district court opinion and affirm for substantially the reasons stated therein.


2
We reject claimant's argument that the ALJ did not sufficiently develop the record because he did not obtain VA and other records claimant has now presented for the first time on appeal.  The ALJ had sufficient records, including reports from treating and consulting physicians, to make an informed decision and inadequate reason to believe the VA records would add significantly to the information already presented.  We have reviewed the records claimant has presented for the first time on appeal and conclude they would not likely have made a difference.  A remand is not warranted.   Evangelista v. Secretary, 826 F.2d 136 (1st Cir. 1987).


3
Affirmed.